Citation Nr: 1336962	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

These claims must be remanded to ensure procedural due process requirements are met and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

In regard to his hearing loss claim, the Veteran contended in April 2009 that a VA audiologist has told him that his hearing loss is related to service.  The file contains copies of the Veteran's VA treatment records through July 2008, except for his VA compensation examination, which was conducted in September 2008.  His comment suggests that there are additional VA treatment records, which VA is required to obtain, and which may also substantiate his claim.  Additionally, the March 2009 VA examination report is inadequate for adjudicatory purposes, as it does not contain an explanation as to how the examiner arrived at her conclusion.

In regard to his tinnitus claim, the September 2008 VA examiner opined that the Veteran's tinnitus is related to his hearing loss.  Thus, the claim for tinnitus cannot be adjudicated until the claim for hearing loss is fully developed and also adjudicated.

In regard to his skin condition claim, the September 2008 VA examination report is inadequate for adjudicatory purposes.  It is not clear that all of the Veteran's STRs were reviewed, as he was diagnosed with multiple skin conditions in service.  Further, the VA examiner did not address the Veteran's current psoriasis diagnosis, which was diagnosed prior to his claim, but was still being treated at the time of his claim.  Finally, the VA examiner's opinion appears to be predicated, at least in part, on the lack of noted treatment in his post-service treatment records, while providing no explanation for disregarding his comment that he has had the rash since 1970.

His updated treatment records from the Navy Hospital in Pensacola should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records dated from July 2008 to the present; and his updated treatment records from the Pensacola Navy Hospital dated from February 2009 to the present.  Ask that he identify any private treatment he has received for his skin condition and his bilateral hearing loss and tinnitus, and sign authorization forms so they may be obtained.

2.  Following completion of the foregoing, schedule the Veteran for a VA skin examination.  The examiner is asked to review the Veteran's claims file.  

The examiner is asked to conduct a complete examination and list all skin diagnoses, to include any psoriasis.  

While required to review the claims file in its entirety, the examiner's attention is directed to the following pertinent information:

a.  The Veteran was on active duty from February 1957 to July 1977.

b.  During service: 

i.  In April 1971, the Veteran was seen by dermatology for a maculopapular rash that covered most of his body, and the impression was atopic dermatitis with subacute dermatitis suggesting an allergic basis. 

ii.  In February 1972, he had pruritus on his calves, thighs, anus, and trunk, and the impression was atopic constitution with recent onset of prurigo-mitis-type of mild atopic dermatitis, possibly initiated by allergic reaction.  He was found to be allergic to the material his flight suit was made of. 

iii.  In September 1976, he was diagnosed with tinea corporis and prescribed tinactin.  The rash "still" looked like ringworm in October 1976.  His October 1976 retirement examination showed an abnormal clinical evaluation of the skin due to the dry, patchy, scaly eruption of the upper thighs.  On November 11, 1976, the rash remained, and was not improving with tinactin.  It was described as a macular scaly eruption on the arms, back, waist, and thighs, and the assessment was deferred.  A KOH test was negative, and the assessment was deferred.  He was prescribed Cordran cream.  On November 23, 1976, the rash showed improvement.  The Veteran reported getting the rash every winter, and the assessment was deferred.  The rash remained in December 1976 and January 1977, and he was tested for Raynaud's Phenomena, but the provisional diagnosis was deferred.  The impression was asteatotic dermatitis.  From January 1977 through April 1977, the Veteran was provided with artiscort cream, Basis soap, and Keri bath oil. 

iv. In May 1976, he was diagnosed with dermatofibroma of the left thigh.

c.  After service:

i.  In March 2006, he complained of having a rash since 1970.  He was diagnosed with psoriasis.  He was treating that with calcipotriene cream in April 2009.

ii.  At the September 2008 VA examination, he was diagnosed with atopic dermatitis, which was located on the calves and ankles.  The Veteran reported his symptoms were worse in the winter.  The examiner opined that his current skin condition is not related to service, as he only had an allergic reaction in service, his records did not show continuous treatment of a rash over the years, and the location of the rash currently is different from where it was located during service.

For each skin diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the Veteran's complaints of continuing skin symptoms since service.  

All opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to the record.  

3.  Return the claims folder to the examiner that conducted the March 2009 VA audiological examination.  If that examiner is not available, then a different examiner should be asked to review the claims folder and provide the requested opinion.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded noise exposure.

In providing this opinion, the examiner is asked to consider the threshold shift in the Veteran's hearing shown on audiograms in service.  See Audiograms dated May 1, 1957; September 29, 1959; February 6, 1962; January 28, 1963; March 16, 1964; May 26, 1965; June 22, 1966; June 6, 1967; May 23, 1968; June 24, 1969; September 14, 1971; August 11, 1972; September 25, 1974; and October 18, 1976.  The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, dispositive.

All opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to the record.  

4.  After the VA examination reports have been completed, they should be reviewed to ensure they are in compliance with the directives of this remand.  If either is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

